NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        DEC 17 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

FNU APRILLIVINI,                                No.    18-73443

                Petitioner,                     Agency No. A205-779-831

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 11, 2019**

Before:      WALLACE, CANBY, and TASHIMA, Circuit Judges.

      Fnu Aprillivini, a native and citizen of Indonesia, petitions for review of the

Board of Immigration Appeals’ order dismissing her appeal from an immigration

judge’s decision denying her application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”). We have jurisdiction under

8 U.S.C. § 1252. We review for substantial evidence the agency’s factual findings.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Zehatye v. Gonzlaes, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny the

petition for review.

      Substantial evidence supports the agency’s determination that the harm

Aprillivini suffered in Indonesia, even considered cumulatively, did not rise to the

level of persecution. See Nagoulko v. INS, 333 F.3d 1012, 1016 (9th Cir. 2003)

(persecution is “an extreme concept that does not include every sort of treatment

our society regards as offensive” (internal quotation marks and citations omitted));

see also Wakkary v. Holder, 558 F.3d 1049, 1060 (9th Cir. 2009) (no past

persecution where harm to others was not part of “a pattern of persecution closely

tied to” petitioner (internal quotation marks and citation omitted)). Substantial

evidence also supports the agency’s determination that Aprillivini failed to

establish a well-founded fear of future persecution in Indonesia. See Tamang v.

Holder, 598 F.3d 1083, 1094 (9th Cir. 2010) (“[F]ear of future persecution is

weakened, even undercut, when similarly-situated family members living in the

petitioner’s home country are not harmed.” (internal quotation marks and citation

omitted)); Tampubolon v. Holder, 610 F.3d 1056, 1062 (9th Cir. 2010) (a

petitioner’s membership in the disfavored group of Christian Indonesians is not

sufficient by itself to meet the burden of proof and some evidence of individualized

                                          2                                    18-73443
risk is necessary for the petitioner to succeed). We reject as unsupported by the

record Aprillivini’s contentions that the agency failed to consider her age or

applied an incorrect legal standard when evaluating her claims for asylum. Thus,

Aprillivini’s asylum claim fails.

      In this case, because Aprillivini failed to establish eligibility for asylum, she

failed to establish eligibility for withholding of removal. See Zehatye, 453 F.3d at

1190. Thus, Aprillivini’s withholding of removal claim fails.

      Substantial evidence supports the agency’s denial of CAT relief because

Aprillivini failed to show it is more likely than not she will be tortured by or with

the consent or acquiescence of the government if returned to Indonesia. See Zheng

v. Holder, 644 F.3d 829, 835-36 (9th Cir. 2011) (possibility of torture too

speculative); Delgado-Ortiz v. Holder, 600 F.3d 1148, 1152 (9th Cir. 2010)

(generalized evidence of violence and crime in petitioner’s home country was

insufficient to meet standard for CAT relief).

      PETITION FOR REVIEW DENIED.




                                           3                                     18-73443